Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, pg. 2 (line 7) - pg.3 (line 17) of the remarks, filed 08/12/2022, with respect to the rejection(s) of claim(s) 1, 4-9, and 16-19, under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference Shoemake et al. (US 20150070516) that teaches “based on at least one of a certain video and a certain sound showing a reaction of a user of the first mobile to the output video.” See Shoemake et al. (¶0135) user device can collect and provide feedback to the content/service providers (or another third party) offering filtering functionalities. An inline camera or user device captures audio and video while the media content is being presented, which can indicate user reaction to the media content. This audio/video used to infer user rejection of content and can be provided to the content providers/service provider; (¶0031, ¶0156, ¶0199, ¶0216) determining reactions using facial expression recognition and voice recognition; (¶0162, ¶0016) the media content may include real-time filtering of content presented through the user device during a video call, e.g., any inappropriate language spoken by a call participant whose video and audio are being presented to the child may be automatically filtered; (¶0103) based on a determination that at least one portion of the media content should be filtered, the server and video calling devices may implement filtering of the at least one portion of the media content. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Theriault et al. (US 20190342246, hereinafter Theriault) in view of Shoemake et al. (US 20150070516, hereinafter Shoemake) and “Talking to Complete Strangers on Holla App! Awkward” video (see references cited for link, hereinafter Vid0.)
Regarding claim 1, “An operating method of a mobile, the method comprising receiving, by a first mobile, information of connection to a second mobile, from a server” Theriault teaches (¶0020 and ¶0025) a decency filtration platform that filters out inappropriate and indecent behavior, to increase the feeling of security and comfort in interfacing platforms; (¶0097) the interfacing platform exchanges communications between two users; (Fig. 1 and ¶0103, ¶0082) in the interfacing platform client 1 calls client 2 using a mobile devices and receives Session ID (i.e., information of connection) info from server.
As to “establishing, by the first mobile, a video call session with the second mobile, using the received information of connection” Theriault teaches (¶0103 and Figs. 1-2) Session ID is used to route and engage in a video call. 
As to “receiving, by the first mobile, a video, from the second mobile, through the video call session; outputting, by the first mobile, the received video” Theriault teaches (¶0103 and Figs. 1-2) Session ID is used to route and engage in a video call; (Fig. 2 and ¶0004) depicts that video from the other user is received during the video call. 
As to “detecting, by the first mobile, a certain input” Theriault teaches (¶0117, ¶0015 and Fig. 2) in video chat user can press a “warn inappropriate” button in the GUI to indicate if received video chat is inappropriate; (¶0004, ¶0020-¶0021) button is selected when second user is acting inappropriately during the video call.
As to “reporting, by the first mobile, the received video, to the server, in response to the certain input…” Theriault teaches (¶0104 and ¶0118) if video conference/call is inappropriate/indecent by executing the contextual warning trigger the transiently stored video session is captured by a Server.
As to “and ending, by the first mobile, the video call session...” Theriault teaches (¶0108) after a reporting both parties are kicked off from the chat.
Theriault alone does not teach that the certain input is “based on at least one of a certain video and a certain sound showing a reaction of a user of the first mobile to the output video.” However, Shoemake teaches (¶0135) user device can collect and provide feedback to the content/service providers (or another third party) offering filtering functionalities. An inline camera or user device captures audio and video while the media content is being presented, which can indicate user reaction to the media content. This audio/video used to infer user rejection of content and can be provided to the content providers/service provider; (¶0031, ¶0156, ¶0199, ¶0216) determining reactions using facial expression recognition and voice recognition; (¶0162, ¶0016) the media content may include real-time filtering of content presented through the user device during a video call, e.g., any inappropriate language spoken by a call participant whose video and audio are being presented to the child may be automatically filtered; (¶0103) based on a determination that at least one portion of the media content should be filtered, the server and video calling devices may implement filtering of the at least one portion of the media content; (¶0013-¶0014, ¶0103) reaction is towards content that is offensive, objectionable, and/or inappropriate. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the decency filtration video chat platform that reports inappropriate/indecent content to the server and ends the chat as taught by Theriault with the determining reactions via facial and voice recognition towards inappropriate/objectionable content as taught by Shoemake for the benefit of automatic content filtering of content that the viewer finds disagreeable (¶0148, ¶0162) thus making the viewing experience more enjoyable for the viewer.
Theriault and Shoemake do not teach “receiving, by the first mobile, information of connection to a third mobile that is different from the second mobile, from the server, in response to the reporting” and “and establishing, by the first mobile, a video call session with the third mobile using the received information of connection to the third mobile.” However, Vid0 teaches (video timestamp 1:20-1:25) connecting to a second user; (1:26-1:38) app shows a first and second user in video call; (1:40-1:44 and 4:13-4:22) first user swipes up on second user; (1:45-1:54) swiping hangs up the current video call and connects to and starts an new video call with a third user; (4:13-4:24) user can swipe up when they find the chat unappealing/disagreeable; (4:25, 6:24, 6:28) reporting a user immediately stops the chat, (uploader of video has cropped the full interface of the app in the Vid0 however during the swipe transition captured a there is a report icon with a shield and exclamation mark). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the video chat as taught by Theriault and Shoemake with the connecting to a third user as taught by Vid0 for the benefit keeping users engaged with the platform and to easily find a more enjoyable chatting experience for the first user. 

Regarding claim 4, “The operating method of the mobile, according to claim 1, wherein the detecting of the certain input, by the first mobile, further comprises detecting, by the first mobile, a certain manipulation on the first mobile, as the certain input.” Theriault teaches (¶0117 and Fig. 2) a “warn inappropriate” button that is selected/pressed by a user.

Regarding claim 5, “The operating method of the mobile, according to claim 4, wherein the detecting of the certain manipulation, by the first mobile, involves detecting, by the first mobile, at least one of a manipulation of throwing the first mobile, a manipulation of dropping the first mobile, a manipulation of turning the first mobile over, a manipulation of shaking the first mobile, a manipulation of covering a display of the first mobile, a manipulation of repeatedly pressing a button of the first mobile, and a manipulation of repeatedly inputting a touch gesture into the first mobile, as the certain manipulation.” Vid0 teaches (1:40-1:44) first user swipes up (repeatedly inputting a touch gesture in an upward direction) on second user, in the swipe transition pictured (there is a report icon with a shield and exclamation mark); (1:45-1:54) swiping hangs up the current video call and connects to and starts a new video call with a third user.

Regarding claim 6, “The operating method of the mobile, according to claim 1, wherein the detecting of the certain input, by the first mobile, comprises: photographing, by the first mobile, a video of surroundings of the first mobile; and detecting, by the first mobile, at least one of a part that corresponds to a certain facial expression, body language, and body part, from the photographed video, as the certain input of the first mobile.” Shoemake teaches (¶0135) user device can collect and provide feedback to the content/service providers (or another third party) offering filtering functionalities. An inline camera or user device captures audio and video while the media content is being presented, which can indicate user reaction to the media content. This audio/video used to infer user rejection of content and can be provided to the content providers/service provider; (¶0031, ¶0156, ¶0199, ¶0216) determining reactions using facial expression recognition and voice recognition

Regarding claim 7, “The operating method of the mobile, according to claim 6, wherein the detecting of at least one of the part that corresponds to the certain facial expression, body language, and body part, by the first mobile, involves detecting, by the first mobile, at least one of the part that corresponds to a frowning facial expression, alarmed facial expression, dilated pupils, gesture to avoid gaze from the first mobile, gesture to cover eyes, and gesture to place a palm of a hand towards the first mobile, from the photographed video.” Shoemake teaches (¶0174) eye movement tracking, eye focus determination, proximity detection, voice recognition, and facial recognition techniques, are used to determine for the media content being presented which portions the attention of the first user is drawn (e.g., the first user leaning in toward the display screen, the first user screaming or pumping his or her arms in encouragement of actions by a character in the media content, the first user shouting words like "awesome," "cool," or "whoa," the first user staring intently (e.g., without blinking, etc.) at certain portions of the display screen corresponding to actions or characters in the media content, etc.) and media content that the user is not interested in or is repulsed by may be determined or identified using similar techniques (e.g., the first user cringing when presented with a gruesome scene of carnage or torture in a movie or video game, the first user exhibiting signs of wanting to throw up when presented with scenes of utter disgust, the first user backing away from the display screen, the first user forcefully closing his or her eyes or otherwise purposely looking away, etc.).

Regarding claim 8, “The operating method of the mobile, according to claim 1, wherein the detecting of the certain input, by the first mobile, comprises: recording, by the first mobile, a sound occurring from surroundings of the first mobile; and detecting, by the first mobile, a part that corresponds to at least one of a certain voice and language, from the recorded sound, as the certain input.” Shoemake teaches (¶0135) user device can collect and provide feedback to the content/service providers (or another third party) offering filtering functionalities. An inline camera or user device captures audio and video while the media content is being presented, which can indicate user reaction to the media content. This audio/video used to infer user rejection of content and can be provided to the content providers/service provider; (¶0031, ¶0156, ¶0199, ¶0216) determining reactions using facial expression recognition and voice recognition

Regarding claim 9, “The operating method of the mobile, according to claim 8, wherein the detecting of the part that corresponds to at least one of the certain voice and language, by the first mobile, involves detecting, by the first mobile, a part that corresponds to at least one of a scream and verbal abuse, from the recorded sound.” Shoemake teaches (¶0174) eye movement tracking, eye focus determination, proximity detection, voice recognition, and facial recognition techniques, are used to determine for the media content being presented which portions the attention of the first user is drawn (e.g., the first user leaning in toward the display screen, the first user screaming or pumping his or her arms in encouragement of actions by a character in the media content, the first user shouting words like "awesome," "cool," or "whoa," the first user staring intently (e.g., without blinking, etc.) at certain portions of the display screen corresponding to actions or characters in the media content, etc.) and media content that the user is not interested in or is repulsed by may be determined or identified using similar techniques (e.g., the first user cringing when presented with a gruesome scene of carnage or torture in a movie or video game, the first user exhibiting signs of wanting to throw up when presented with scenes of utter disgust, the first user backing away from the display screen, the first user forcefully closing his or her eyes or otherwise purposely looking away, etc.).

Regarding claim 16, “A non-transitory computer readable record medium, where a program for performing a method according to claim 1, is recorded.” Theriault teaches (¶0007, ¶0064, ¶0082) implemented via a computer readable medium having instructions stored thereon for execution by a processor.

Regarding claim 17, “A mobile, comprising: a communication interface for receiving information of connection to a first mobile, from a server,” Theriault teaches (¶0020 and ¶0025) a decency filtration platform that filters out inappropriate and indecent behavior, to increase the feeling of security and comfort in interfacing platforms; (¶0097) the interfacing platform exchanges communications between two users; (Fig. 1 and ¶0103, ¶0082) client 1 calls client 2 using a mobile devices and receives Session ID (i.e., information of connection) info from server.
As to “establishing a video call session with the first mobile, using the received information of connection, and receiving a video from the first mobile, through the video call session; an output interface for outputting the received video” Theriault teaches (¶0103 and Figs. 1-2) Session ID is used to route and engage in a video call; (Fig. 2 and ¶0004) depicts that video from the other user is received during the video call.
As to “an input interface for receiving an input…; and a processor for detecting a certain input based on a certain video or a certain sound from the received input,” Theriault teaches (¶0117, ¶0015 and Fig. 2) in video chat user can press button in the GUI to indicate if received video chat is inappropriate.
As to “wherein the communication interface reports the received video to the server, in response to the certain input” Theriault teaches (¶0104 and ¶0118) if video conference/call is inappropriate/indecent by executing the contextual warning trigger the transiently stored video session is captured by a Server.
As to “in response to the reporting, ends the video call session.” Theriault teaches (¶0108) both parties are kicked off from the chat.
Theriault alone does not teach that the certain input is “based on at least one of a certain video and a certain sound showing a reaction of a user of the first mobile to the output video.” However, Shoemake teaches (¶0135) user device can collect and provide feedback to the content/service providers (or another third party) offering filtering functionalities. An inline camera or user device captures audio and video while the media content is being presented, which can indicate user reaction to the media content. This audio/video used to infer user rejection of content and can be provided to the content providers/service provider; (¶0031, ¶0156, ¶0199, ¶0216) determining reactions using facial expression recognition and voice recognition; (¶0162, ¶0016) the media content may include real-time filtering of content presented through the user device during a video call, e.g., any inappropriate language spoken by a call participant whose video and audio are being presented to the child may be automatically filtered; (¶0103) based on a determination that at least one portion of the media content should be filtered, the server and video calling devices may implement filtering of the at least one portion of the media content; (¶0013-¶0014, ¶0103) reaction is towards content that is offensive, objectionable, and/or inappropriate. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the decency filtration video chat platform that reports inappropriate/indecent content to the server and ends the chat as taught by Theriault with the determining reactions via facial and voice recognition towards inappropriate/objectionable content as taught by Shoemake for the benefit of automatic content filtering of content that the viewer finds disagreeable (¶0148, ¶0162) thus making the viewing experience more enjoyable for the viewer.
Theriault and Shoemake do not teach “receives information of connection to a second mobile that is different from the first mobile, from the server” and “in response to the receiving of the information of connection to the second mobile, and establishes a video call session with the second mobile, using the received information of connection to the second mobile.” However, Vid0 teaches (1:20-1:25) connecting to a second user; (1:26-1:38) app shows a first and second user in video call; (1:40-1:44 and 4:13-4:22) first user swipes up on second user; (1:45-1:54) swiping hangs up the current video call and connects to and starts an new video call with a third user; (4:13-4:24) user can swipe up when they find the chat unappealing/disagreeable; (4:25, 6:24, 6:28) reporting a user immediately stops the chat, (uploader of video has cropped the full interface of the app in the Vid0 however during the swipe transition captured a there is a report icon with a shield and exclamation mark). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the video chat as taught by Theriault and Shoemake with the connecting to a third user as taught by Vid0 for the benefit of easily finding a more enjoyable chatting experience for the first user.

Regarding claim 18, “An operating method of a server, the method comprising: receiving, by the server, a mediation request from a plurality of mobiles” Theriault teaches (¶0020 and ¶0025) a decency filtration platform that filters out inappropriate and indecent behavior, to increase the feeling of security and comfort in interfacing platforms; (¶0097) the interfacing platform exchanges communications between two users; (Fig. 1 and ¶0103, ¶0082) client 1 calls client 2 using a mobile devices and receives Session ID (i.e., information of connection) info from server.
As to “mediating, by the server, a video call connection between a first mobile and a second mobile, of the plurality of mobiles” Theriault teaches (¶0103 and Figs. 1-2) Session ID is used to route and engage in a video call; (Fig. 2 and ¶0004) depicts that video from the other user is received during the video call.
As to “in response to a certain input, based on…a video received from the second mobile and output, being detected by the first mobile, receiving, by the server, a report for a video received by the second mobile, from the first mobile” Theriault teaches (¶0117, ¶0015 and Fig. 2) in video chat user can press button in the GUI to indicate if received video chat is inappropriate; (¶0104 and ¶0118) if video conference/call is inappropriate/indecent by executing the contextual warning trigger the transiently stored video session is captured by a Server.
As to “and verifying, by the server, the report, and rejecting additional mediation request of the second mobile, depending on a result of the verification.” Theriault teaches (¶0114, ¶0119, ¶0123-¶0125) reported user has account suspended/frozen and their account is reviewed 
Theriault alone does not teach that the certain input is “based on at least one of a certain video and a certain sound showing a reaction of a user of the first mobile to the output video.” However, Shoemake teaches (¶0135) user device can collect and provide feedback to the content/service providers (or another third party) offering filtering functionalities. An inline camera or user device captures audio and video while the media content is being presented, which can indicate user reaction to the media content. This audio/video used to infer user rejection of content and can be provided to the content providers/service provider; (¶0031, ¶0156, ¶0199, ¶0216) determining reactions using facial expression recognition and voice recognition; (¶0162, ¶0016) the media content may include real-time filtering of content presented through the user device during a video call, e.g., any inappropriate language spoken by a call participant whose video and audio are being presented to the child may be automatically filtered; (¶0103) based on a determination that at least one portion of the media content should be filtered, the server and video calling devices may implement filtering of the at least one portion of the media content; (¶0013-¶0014, ¶0103) reaction is towards content that is offensive, objectionable, and/or inappropriate. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the decency filtration video chat platform that reports inappropriate/indecent content to the server and ends the chat as taught by Theriault with the determining reactions via facial and voice recognition towards inappropriate/objectionable content as taught by Shoemake for the benefit of automatic content filtering of content that the viewer finds disagreeable (¶0148, ¶0162) thus making the viewing experience more enjoyable for the viewer.
Theriault and Shoemake do not teach “in response to the report, selecting, by the server, a third mobile that is different from the second mobile, of the plurality of mobiles, and mediating a video call between the first mobile and the third mobile” However, Vid0 teaches (1:20-1:25) connecting to a second user; (1:26-1:38) app shows a first and second user in video call; (1:40-1:44 and 4:13-4:22) first user swipes up on second user; (1:45-1:54) swiping hangs up the current video call and connects to and starts an new video call with a third user; (4:13-4:24) user can swipe up when they find the chat unappealing/disagreeable; (4:25, 6:24, 6:28) reporting a user immediately stops the chat, (uploader of video has cropped the full interface of the app in the Vid0 however during the swipe transition captured a there is a report icon with a shield and exclamation mark). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the video chat as taught by Theriault and Shoemake with the connecting to a third user as taught by Vid0 for the benefit of easily finding a more enjoyable chatting experience for the first user.

Regarding claim 19, it is similar to claim 18, therefore its rejection is similar to claim 18. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Akimoto et al. (US 20220229488) – relevant to claim 1 - (¶0153) when the mobile phone estimates from the user's facial expression that the user's emotions have suddenly turned into intense anger, it transmits data to stop the call.
Wire et al. (US 20160023116) – relevant to claim 1 - (¶0061) If a participant does not follow the rules of the game (e.g., showing one's face) or displays a flagged object that is recognized from their video stream, a user behavioral safeguard subsystem may initiate a safety protocol. The safety protocol may comprise disabling an offending video stream, censoring portions of the offending video stream, disconnecting the participants from one another, and/or other actions to promote safe and proper usage of a reaction game system; (0072) safety protocol that may entail substantially immediately disconnecting the users from one another and ending the game session. In some embodiments, the offending video stream may alternatively be caught and/or altered at a communications server or even the sending device, such that the potentially offensive content is prevented from reaching the first device.
Beust (US 20170339081) – relevant to claim 1 - (¶0047) user may be reassigned from one chat room to another chat room based upon the user activity being indicative of the user generating messages identified as having a negative social dynamic impact upon the virtual chat room (e.g., the user is using certain keywords, profanity, or other message content that may illicit negative responses from other users or may offend other users).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629. The examiner can normally be reached 10:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Frank Johnson/Examiner, Art Unit 2425